Citation Nr: 1025848	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2005, August 2009, and March 2010, the Board 
remanded the claim for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  It is NOT remanded to the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board intends to get a medical opinion from the Veterans 
Health Administration (VHA) or an independent medical expert 
(IME).  Additional evidentiary development must, however, be 
accomplished first.  

In March 2010, the Board directed the RO to contact the appellant 
and ask him to submit a complete copy of the records regarding 
his commitment by the Superior Court in November 2000, to include 
a complete copy of the transcript of the November 2000 testimony 
of Dr. Peter Zeman.  The Board also directed the RO that if the 
claimant is unable to a complete copy of the records regarding 
his commitment, the RO must contact the Superior Court of the 
Tolland Judicial District in Rockville, Connecticut; the 
Psychiatric Security Review Board in Hartford, Connecticut; the 
Connecticut Valley Hospital in Middleton, Connecticut; and/or any 
other proper records repository; and obtain a complete copy of 
the records regarding the appellant's commitment by the Superior 
Court in November 2000, to include a complete copy of the 
transcript of the November 2000 testimony of Dr. Peter Zeman.  

The RO contacted the appellant, and he submitted, among other 
things, a complete copy of the transcript of the November 2000 
testimony of Dr. Peter Zeman.  Notwithstanding the appellant's 
effort, given the small number of documents obtained, he clearly 
did not submit a complete copy of all the records regarding his 
commitment.  Unfortunately, the RO did not attempt to obtain a 
complete copy of all commitment-related records from the above-
mentioned potential repositories.  Therefore, the RO did not 
comply with the directives of the March 2010 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board acknowledges that it is remanding the case directly to 
the RO instead of the Appeals Management Center.  Given the 
unusual nature of this case, and the prior efforts by the Appeals 
Management Center since 2005, the Board finds that record 
development would best be accomplished by RO personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Superior Court of 
the Tolland Judicial District in Rockville, 
Connecticut; the Psychiatric Security Review 
Board in Hartford, Connecticut; the 
Connecticut Valley Hospital in Middleton, 
Connecticut; and/or any other proper records 
repository, and obtain a complete copy of the 
records regarding the appellant's commitment 
by the Superior Court in November 2000.

2.  Thereafter, the RO must readjudicate the 
claim of entitlement to service connection 
for a psychiatric disorder, including 
paranoid schizophrenia and depression.  If 
the benefit is not granted, the appellant and 
his representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

